DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 2, 2022, has been entered.

Acknowledgments
In the reply, filed on May 2, 2022, Applicant requested the consideration of the amendment of March 31, 2022. The amendment is now considered.
In the reply, filed on March 31, 2022, Applicant amended claims 1, 5, 6, 13, and 20.
Applicant cancelled claims 8, 15, and 19.
Applicant added new claims 21-23.
In the final rejection of January 31, 2022, Examiner objected to claims 13 and 20. Applicant amended claims 13 and 20. Objection is withdrawn.
Examiner rejected claims 1-20 under 35 U.S.C. 112(a). Applicant amended claims 1, 13, and 20. Rejection is withdrawn.
Examiner rejected claims 1-20 under 35 U.S.C. 112(b). Applicant amended claims 1, 13, and 20. Rejection is withdrawn.
Currently, claims 1-7, 9-14, 16-18, and 20-23 are under examination.

Claim Objections
Claims 1, 13, and 20-23 are objected to because of the following informalities: 
	In regards to claim 1, line 4, “tissue” should be changed to “a tissue”.
	In regards to claim 13, line 12, “the expandable element” should be changed to “the at least one expandable element”.
	In regards to claim 13, line 14, “a tip a proximal portion” should be changed to “a tip with a proximal portion”.
	In regards to claim 13, line 18, “an orifice in tissue” should be changed to “the orifice in a tissue”.
	In regards to claim 13, lines 19-20, “the expandable element” should be changed to “the at least one expandable element”.
	In regards to claim 20, line 27, “the same diameter” should be changed to “a same diameter”.
	In regards to claim 21, line 2, “fluid” should be changed to “a fluid”.
	In regards to claim 22, line 2, “an outer diameter of the expandable element” should be changed to “the outer diameter of the expandable element”.
	In regards to claim 23, line 2, “fluid” should be changed to “a fluid”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klepetko (US 2016/0263302).
	In regards to claim 13, Klepetko teaches a medical device (Figures 2-7) comprising: 
an elongate body (second dilation cannula 17) having a proximal portion (main portion 26) and a distal portion (tip portion 20), the elongate body defining a lumen therethrough (Figures 4-6)
at least one expandable element (dilation balloon 21) surrounding the distal portion of the elongate body, the at least one expandable element being configured to expand to a first diameter (Figure 5), wherein the at least one expandable element defines a first end and a second end, the first end being opposite the second end (Figures 4-6)
a cannula (cannula 10) having a proximal portion (main portion 11) and a distal portion (tip portion 12) opposite the proximal portion of the cannula, the cannula being disposed around the elongate body (Figure 6) and substantially co-terminus with the second end of the expandable element (paragraph [0059] states that “the cannula 10 that is ultimately required is pushed in, which cannula 10 can likewise have an already bent tip portion, and, during the application, when pushing in, the necessary stiffness is provided by the two dilation cannulas that have been introduced beforehand, such that the pre-bending is overcome and the cannula 10 can be pushed inward in a straight shape.  As soon as the bending as per FIG. 6 is reached, the cannula 10 can easily follow the bending and can be pushed through the septum into the left atrium.” and it can be seen in Figure 6 that the cannula 10 advances over the second dilation cannula 17, thus it is understood that there would be a position, before the position shown in Figure 6, in which the distal end of the cannula 10 would be proximal and substantially co-terminus with the second end of the dilation balloon 21), the cannula having a second diameter that is substantially the same as the first diameter (paragraph [0061]: In the inflated state as per FIG. 5, the balloon 21 has an external diameter which corresponds to the external diameter of the cannula 10)
the distal portion of the elongate body further including a tip a proximal portion, a distal portion, a longitudinal axis extending therethrough, and an aperture which is in fluid communication with the lumen, the tip tapering in diameter from the proximal portion of the tip to the distal portion of the tip along the longitudinal axis (Figures 4-6) and being configured to enlarge an orifice created by a puncturing device (Figure 5), wherein the tip is configured to enlarge an orifice in tissue of a patient as the tip progresses through the orifice to define an enlarged orifice (Figure 5)(paragraph [0058] states “As is likewise shown in FIG. 5, the second dilation cannula 17 is also pushed through the septum 28 into the left atrium 2” and it can be seen in Figure 4 that the entirety of the tapered tip of the second dilation cannula 17 is wider than the orifice created by the first dilation cannula 16, thus the entirety of the tapered tip of the second dilation cannula 17 would enlarge the orifice as the tapered tip progresses through the orifice), and wherein the expandable element is configured to be inflated within the enlarged orifice to dilate the enlarged orifice (Figure 5)(paragraph [0058]: wherein a dilation balloon 21 is preferably provided in the tip portion of the second dilation cannula, which dilation balloon 21 can be inflated in a known manner in order to widen the hole in the septum 28 for the cannula that is finally to be inserted.)
	In regards to claim 14, Klepetko teaches wherein the at least one expandable element is at least one balloon (dilation balloon 21).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 18, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Klepetko, and further in view of Wilson et al (US 2010/0022948).
	In regards to claim 1, Klepetko teaches a medical device (Figures 2-7) comprising:
an elongate body (second dilation cannula 17) having a proximal portion (main portion 26), a distal portion (tip portion 20), and defining a lumen therethrough (Figures 4-6), the distal portion comprising a tip configured to be inserted through an orifice in tissue of a patient (Figures 4-6)
an expandable element (dilation balloon 21) coupled to the distal portion of the elongate body, the expandable element defining a first end and a second end (Figures 4-6)
a cannula (cannula 10) surrounding at least a portion of the elongate body (Figure 6) and substantially co-terminus with the second end of the expandable element (paragraph [0059] states that “the cannula 10 that is ultimately required is pushed in, which cannula 10 can likewise have an already bent tip portion, and, during the application, when pushing in, the necessary stiffness is provided by the two dilation cannulas that have been introduced beforehand, such that the pre-bending is overcome and the cannula 10 can be pushed inward in a straight shape.  As soon as the bending as per FIG. 6 is reached, the cannula 10 can easily follow the bending and can be pushed through the septum into the left atrium.” and it can be seen in Figure 6 that the cannula 10 advances over the second dilation cannula 17, thus it is understood that there would be a position, before the position shown in Figure 6, in which the distal end of the cannula 10 would be proximal and substantially co-terminus with the second end of the dilation balloon 21), the cannula defining a proximal end and a distal end (Figures 6-7)
an outer diameter of the cannula being substantially equal to or lesser than an outer diameter of the expandable element when inflated (paragraph [0061]: In the inflated state as per FIG. 5, the balloon 21 has an external diameter which corresponds to the external diameter of the cannula 10)
wherein the orifice (Figures 3-4) through which the tip is inserted has a diameter less than the outer diameter of the cannula (Figures 6-7), and wherein the expandable element is configured to be inflated within the orifice to dilate the orifice to enable the cannula to be inserted into the orifice (Figures 5-7)
Klepetko states that “dilation balloon 21 can be inflated in a known manner” (paragraph [0058]), however, Klepetko is silent about whether the expandable element is specifically in fluid communication with the lumen to achieve inflation of the expandable element. Wilson et al teaches a medical device (Figures 14A-14C) comprising an expandable element (expandable device 114) coupled to a distal portion of an elongate body (dilator 34c) and in fluid communication with a lumen (lumens 97, 116) (Figure 14C). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable element, of the device of Klepetko, to be in fluid communication with the lumen, as taught by Wilson et al, as such will provide a passageway for an expanding medium, such as, but not limited to, a gas and/or a liquid which may expand and/or enlarge the expandable element from a deflated or retracted position to an inflated or expanded position (paragraphs [0064][0065]), which is a known manner in the art for achieving inflation of the expandable element.
	In regards to claim 2, in the modified device of Klepetko and Wilson et al, Klepetko teaches wherein the expandable element is a balloon (dilation balloon 21).
	In regards to claim 4, in the modified device of Klepetko and Wilson et al, Klepetko teaches wherein the cannula is coaxial with the elongate body (Figure 6). 
	In regards to claim 5, in the modified device of Klepetko and Wilson et al, Klepetko teaches wherein the tip comprises an aperture in fluid communication with the lumen (Figures 4-6).
	In regards to claim 6, in the modified device of Klepetko and Wilson et al, Klepetko teaches wherein the tip has a proximal portion, a distal portion, and a longitudinal axis extending therethrough, the tip tapering in diameter from the proximal portion of the tip to the distal portion of the tip along the longitudinal axis (Figures 4-6), and wherein the tip is configured to enlarge the orifice as the tip progresses through the orifice to define an enlarged orifice (Figure 5)(paragraph [0058] states “As is likewise shown in FIG. 5, the second dilation cannula 17 is also pushed through the septum 28 into the left atrium 2” and it can be seen in Figure 4 that the entirety of the tapered tip of the second dilation cannula 17 is wider than the orifice created by the first dilation cannula 16, thus the entirety of the tapered tip of the second dilation cannula 17 would enlarge the orifice as the tapered tip progresses through the orifice), and wherein the expandable element is configured to be inflated within the enlarged orifice to dilate the enlarged orifice to enable the cannula to be inserted into the orifice (Figure 5)(paragraph [0058]: wherein a dilation balloon 21 is preferably provided in the tip portion of the second dilation cannula, which dilation balloon 21 can be inflated in a known manner in order to widen the hole in the septum 28 for the cannula that is finally to be inserted.).
	In regards to claim 7, in the modified device of Klepetko and Wilson et al, Klepetko teaches wherein the distal end of the cannula is substantially co-terminus with the second end of the expandable element (paragraph [0059] states that “the cannula 10 that is ultimately required is pushed in, which cannula 10 can likewise have an already bent tip portion, and, during the application, when pushing in, the necessary stiffness is provided by the two dilation cannulas that have been introduced beforehand, such that the pre-bending is overcome and the cannula 10 can be pushed inward in a straight shape.  As soon as the bending as per FIG. 6 is reached, the cannula 10 can easily follow the bending and can be pushed through the septum into the left atrium.” and it can be seen in Figure 6 that the cannula 10 advances over the second dilation cannula 17, thus it is understood that there would be a position, before the position shown in Figure 6, in which the distal end of the cannula 10 would be proximal and substantially co-terminus with the second end of the dilation balloon 21).
	In regards to claim 9, in the modified device of Klepetko and Wilson et al, Klepetko is silent about wherein the outer diameter of the cannula and the outer diameter of the expandable element are at least 8.5 millimeters. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer diameter of the cannula and the outer diameter of the expandable element, of the modified device of Klepetko and Wilson et al, to be at least 8.5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Klepetko and Wilson et al would not operate differently with the claimed outer diameter of the cannula and the claimed outer diameter of the expandable element. Further, Applicant places no criticality on the range claimed for the outer diameter of the cannula and the outer diameter of the expandable element.
	In regards to claim 10, in the modified device of Klepetko and Wilson et al, Klepetko is silent about wherein the outer diameter of the cannula and the outer diameter of the expandable element are less than 8.5 millimeters. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the outer diameter of the cannula and the outer diameter of the expandable element, of the modified device of Klepetko and Wilson et al, to be less than 8.5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the modified device of Klepetko and Wilson et al would not operate differently with the claimed outer diameter of the cannula and the claimed outer diameter of the expandable element. Further, Applicant places no criticality on the range claimed for the outer diameter of the cannula and the outer diameter of the expandable element.
	In regards to claim 11, in the modified device of Klepetko and Wilson et al, Klepetko teaches wherein the cannula and the elongate body are coupled together (Figure 6).
	In regards to claim 12, in the modified device of Klepetko and Wilson et al, Klepetko teaches wherein the elongate body further includes a longitudinal axis extending from the proximal portion to the distal portion (Figures 5-6), the cannula being slidable with respect to the elongate body along the longitudinal axis (Figure 6).
	In regards to claim 18, in the modified device of Klepetko and Wilson et al, Klepetko is silent about wherein the elongate body is constructed from a block copolymer. Wilson et al teaches a medical device (Figure 12) wherein an elongate body (dilator 34a) is constructed from a block copolymer (polyether block amide) (paragraph [0056]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the elongate body, of the modified device of Klepetko and Wilson et al, to be constructed from a block copolymer, as taught by Wilson et al, as such is one from one or more suitable polymers such as, but not limited to, a polyether block amide, for forming the elongate body allowing for the elongate body to have different stiffness or hardness to produce a desired overall curvature (paragraph [0056]).
	In regards to claim 22, in the modified device of Klepetko and Wilson et al, Klepetko teaches wherein the outer diameter of the cannula is substantially equal to an outer diameter of the expandable element when the expandable element is inflated (paragraph [0061]: In the inflated state as per FIG. 5, the balloon 21 has an external diameter which corresponds to the external diameter of the cannula 10).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Klepetko and Wilson et al, as applied to claim 2 above, and further in view of Kick et al (US 2006/0135962).
	In regards to claim 3, in the modified device of Klepetko and Wilson et al, Klepetko is silent about wherein the balloon is constructed from at least one of the group consisting of polyethylene terephthalate, nylon, polyurethane, and latex. Kick et al teaches a medical device (Figure 12) wherein a balloon (distal anchor 1200, in this embodiment, is a balloon) is constructed from polyethylene terephthalate (paragraph [0078]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the balloon, of the modified device of Klepetko and Wilson et al, to be constructed from polyethylene terephthalate, as taught by Kick et al, as such will allow the balloon to be non-compliant like an angioplasty balloon (paragraph [0078]), wherein angioplasty is known in the art to widen narrowed or obstructed arteries or veins, which widening ability is relevant to Klepetko using the balloon to widen the orifice.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Klepetko, as applied to claim 13 above.
	In regards to claim 16, Klepetko is silent about wherein the first diameter and the second diameter are at least 8.5 millimeters. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the first diameter and the second diameter, of the device of Klepetko, to be at least 8.5 millimeters, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Klepetko would not operate differently with the claimed first diameter and the claimed second diameter. Further, Applicant places no criticality on the range claimed for the first diameter and the second diameter.
	In regards to claim 17, Klepetko teaches wherein the at least one expandable element further includes a longitudinal axis extending from the first end to the second end (Figures 4-6); however, Klepetko is silent about whether a length of the at least one expandable element along the longitudinal axis of the at least one expandable element is between 1 cm and 6 cm. But it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify a length of the at least one expandable element along the longitudinal axis of the at least one expandable element, of the device of Klepetko, to be between 1 cm and 6 cm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Klepetko would not operate differently with the claimed length of the at least one expandable element. Further, Applicant places no criticality on the range claimed for the length of the at least one expandable element.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Klepetko, and further in view of Wilson et al and Khairkhahan et al (US 2002/0169377).
	In regards to claim 20, Klepetko teaches a method for delivering a cannula (cannula 10) (Figures 2-7), comprising:
positioning a medical device (Figures 2-7) proximate a fossa ovalis of a patient's heart (Figures 2-7)(though Klepetko does not state “a fossa ovalis”, it is understood that the medical device of Klepetko is positioned proximate or near to “a fossa ovalis”, as Klepetko teaches positioning the medical device proximate or near to the septum 28 of the heart 1, wherein a fossa ovalis is known to be located in the septum 28 between the right atrium 3 and the left atrium 2), the medical device including: 
an elongate body (second dilation cannula 17) having a proximal portion (main portion 26), a distal portion (tip portion 20), and defining a lumen therethrough (Figures 4-6)
an expandable element (dilation balloon 21) coupled to the distal portion of the elongate body, the expandable element defining a first end and a second end, the second end being proximal to the first end (Figures 4-6)
the cannula surrounding at least a portion of the elongate body (Figure 6) and substantially co-terminus with the second end of the expandable element (paragraph [0059] states that “the cannula 10 that is ultimately required is pushed in, which cannula 10 can likewise have an already bent tip portion, and, during the application, when pushing in, the necessary stiffness is provided by the two dilation cannulas that have been introduced beforehand, such that the pre-bending is overcome and the cannula 10 can be pushed inward in a straight shape.  As soon as the bending as per FIG. 6 is reached, the cannula 10 can easily follow the bending and can be pushed through the septum into the left atrium.” and it can be seen in Figure 6 that the cannula 10 advances over the second dilation cannula 17, thus it is understood that there would be a position, before the position shown in Figure 6, in which the distal end of the cannula 10 would be proximal and substantially co-terminus with the second end of the dilation balloon 21), the cannula defining a proximal end and a distal end (Figures 6-7), the distal end of the cannula being disposed proximal and adjacent to the second end of the expandable element (paragraph [0059] states that “the cannula 10 that is ultimately required is pushed in, which cannula 10 can likewise have an already bent tip portion, and, during the application, when pushing in, the necessary stiffness is provided by the two dilation cannulas that have been introduced beforehand, such that the pre-bending is overcome and the cannula 10 can be pushed inward in a straight shape.  As soon as the bending as per FIG. 6 is reached, the cannula 10 can easily follow the bending and can be pushed through the septum into the left atrium.” and it can be seen in Figure 6 that the cannula 10 advances over the second dilation cannula 17, thus it is understood that there would be a position, before the position shown in Figure 6, in which the distal end of the cannula 10 would be proximal and adjacent to the second end of the dilation balloon 21), the cannula having an outer diameter (Figures 6-7)
the distal portion of the elongate body further including a tip (Figures 4-6)
advancing a puncturing device (guide wire 15 with its puncture tip) (paragraph [0052]: the guide wire 15 with its puncture tip is pushed through the septum 28)  5Application Number 16/375,486 Response to final Office Action mailed January 31, 2022
puncturing with the puncturing device to create an orifice (paragraph [0052]: the guide wire 15 with its puncture tip is pushed through the septum 28), wherein the orifice (Figures 3-4) has a diameter less than the outer diameter of the cannula (Figures 6-7)
withdrawing the puncturing device (paragraph [0062]: guide wire 15 or 24… have been pulled out)
inserting the tip through the orifice (Figures 4-5)(paragraph [0058]: the second dilation cannula 17 is also pushed through the septum) 
advancing the medical device through the orifice until at least a portion of the expandable element is in contact with the orifice (Figures 4-5)(paragraph [0058]: the second dilation cannula 17 is also pushed through the septum 28 into the left atrium 2, wherein a dilation balloon 21 is preferably provided in the tip portion of the second dilation cannula, which dilation balloon 21 can be inflated in a known manner in order to widen the hole in the septum 28 for the cannula that is finally to be inserted.)
expanding the expandable element to a first diameter within the orifice to dilate the orifice and enable the cannula to be inserted through the orifice (Figure 5)(paragraph [0058]: which dilation balloon 21 can be inflated in a known manner in order to widen the hole in the septum 28 for the cannula that is finally to be inserted.), the first diameter being substantially the same diameter as the outer diameter of the cannula (paragraph [0061]: In the inflated state as per FIG. 5, the balloon 21 has an external diameter which corresponds to the external diameter of the cannula 10)
continuing to advance the medical device until the cannula is in contact with the orifice and extending through the orifice (Figure 6)(paragraph [0059]: the cannula 10 that is ultimately required is pushed in, which cannula 10 can likewise have an already bent tip portion, and, during the application, when pushing in, the necessary stiffness is provided by the two dilation cannulas that have been introduced beforehand, such that the pre-bending is overcome and the cannula 10 can be pushed inward in a straight shape.  As soon as the bending as per FIG. 6 is reached, the cannula 10 can easily follow the bending and can be pushed through the septum into the left atrium.)
deflating the expandable element (Figure 6)(paragraph [0061]: the dilation balloon 21 of the second dilation cannula 17 can be relaxed by releasing the air pressure, in such a way that the external diameter in the balloon area corresponds approximately to the internal diameter of the cannula 10.)
withdrawing the expandable element leaving the cannula in contact with and extending through the orifice (Figure 7)(paragraph [0062] states “both dilation cannulas 16, 17 have been pulled out”, wherein the dilation balloon 21 is provided in the tip portion of the second dilation cannula 17, thus it is understood that with pulling out of the second dilation cannula 17, the dilation balloon 21 would also be pulled out therewith)
Klepetko states that “dilation balloon 21 can be inflated in a known manner” (paragraph [0058]), however, Klepetko is silent about whether the expandable element is specifically in fluid communication with the lumen to achieve inflation of the expandable element. Wilson et al teaches a method, comprising an expandable element (expandable device 114) coupled to a distal portion of an elongate body (dilator 34c) and in fluid communication with a lumen (lumens 97, 116) (Figure 14C). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the expandable element, of the method of Klepetko, to be in fluid communication with the lumen, as taught by Wilson et al, as such will provide a passageway for an expanding medium, such as, but not limited to, a gas and/or a liquid which may expand and/or enlarge the expandable element from a deflated or retracted position to an inflated or expanded position (paragraphs [0064][0065]), which is a known manner in the art for achieving inflation of the expandable element.
	Further, Klepetko does not teach advancing the puncturing device through the lumen of the elongate body of the medical device, as Klepetko instead teaches advancing the elongate body of the medical device over the puncturing device (Figures 4-5)(paragraph [0057]: a second dilation cannula 17 is pushed over and along the first dilation cannula 16). Khairkhahan et al teaches a method for delivering a cannula (sheath [74]), comprising advancing a puncturing device (needle 44) through a lumen of an elongate body (dilator 20) of a medical device (paragraph [0049] states “the needle 44… may be removed entirely from the dilator 20 except when desired to pierce the septum” and “The needle 44 is preferably axially moveable between a first position in which the tip 50 is contained within the distal end 24 of the tubular body 26 and a distal position in which the distal tip 50 of the needle 44 is exposed beyond the distal end of the body 26 such as for piercing the fossa ovalis.”; thus it is understood that the needle can be removed from the dilator and then reinserted through the lumen of the dilator when desired to pierce the septum and/or fossa ovalis). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify advancing the puncturing device, of the modified method of Klepetko and Wilson et al, to be through the lumen of the elongate body of the medical device, as taught by Khairkhahan et al, as such will allow the puncturing device to be axially moveable between a first position in which a tip of the puncturing device is contained within a distal end of the elongate body and a distal/second position in which the tip of the puncturing device is exposed beyond the distal end of the elongate body such as for piercing the septum and/or fossa ovalis (paragraph [0049]), wherein a person having ordinary skill in the art would have realized that such a configuration will allow the puncturing device to be stabilized by the surrounding elongate body, and in the first position, a user would be protected from an accidental needlestick by the puncturing device being shielded within the lumen of the elongate body.
	Further, while Klepetko teaches puncturing the septum 28 (paragraph [0052]: the guide wire 15 with its puncture tip is pushed through the septum 28), wherein the fossa ovalis is known to be located in the septum 28 between the right atrium 3 and the left atrium 2, Klepetko is silent about specifically puncturing the fossa ovalis with the puncturing device to create the orifice. Khairkhahan et al teaches puncturing the fossa ovalis with the puncturing device (paragraph [0049]: The needle 44 is preferably axially moveable between a first position in which the tip 50 is contained within the distal end 24 of the tubular body 26 and a distal position in which the distal tip 50 of the needle 44 is exposed beyond the distal end of the body 26 such as for piercing the fossa ovalis.). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify puncturing with the puncturing device, of the modified method of Klepetko, Wilson et al, and Khairkhahan et al, to be of the fossa ovalis to create the orifice, as taught by Khairkhahan et al, as the reduced wall thickness and location of the fossa ovalis makes it a useful access point for a transseptal access puncture, which is the presently preferred method of accessing the left atrium (paragraph [0004]).
	Further, while Klepetko teaches withdrawing the puncturing device and the elongate body having the lumen (paragraph [0062]: guide wire 15 or 24 and both dilation cannulas 16, 17, have been pulled out), Klepetko does not specifically teach withdrawing the puncturing device through the lumen. Khairkhahan et al teaches withdrawing the puncturing device through the lumen (paragraph [0049]: the needle 44… may be removed entirely from the dilator 20 except when desired to pierce the septum). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify withdrawing the puncturing device, of the modified method of Klepetko, Wilson et al, and Khairkhahan et al, to be through the lumen, as taught by Khairkhahan et al, as such will remove the puncturing device from the elongate body except when desired to pierce the septum (paragraph [0049]), wherein a person having ordinary skill in the art would have realized that such a configuration will allow the puncturing device to be safely withdrawn from the patient by being shielded by the surrounding elongate body such that a user would be protected from an accidental needlestick by the puncturing device.
	Further, while Klepetko teaches advancing the medical device through the orifice until at least a portion of the expandable element in in contact with the septum 28 surrounding the orifice (Figures 4-5)(paragraph [0058]: the second dilation cannula 17 is also pushed through the septum 28 into the left atrium 2, wherein a dilation balloon 21 is preferably provided in the tip portion of the second dilation cannula, which dilation balloon 21 can be inflated in a known manner in order to widen the hole in the septum 28 for the cannula that is finally to be inserted.), Klepetko does not specifically teach advancing the medical device through the orifice until at least a portion of the expandable element in in contact with the fossa ovalis surrounding the orifice. Khairkhahan et al teaches advancing a medical device (Figure 15B) through an orifice until at least a portion of an expandable element (balloon 76) is in contact with the fossa ovalis (fossa ovalis 72) surrounding the orifice (paragraph [0091]: In one embodiment, illustrated in FIG. 15b, the balloon 76 is disposed around the needle 44, and the balloon 76 is inflated as it crosses the fossa ovalis, thereby enlarging the puncture made by the needle 44.). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify advancing the medical device through the orifice, of the modified method of Klepetko, Wilson et al, and Khairkhahan et al, to be until at least a portion of the expandable element in in contact with the fossa ovalis surrounding the orifice, as taught by Khairkhahan et al, as the reduced wall thickness and location of the fossa ovalis makes it a useful access point for a transseptal access puncture, which is the presently preferred method of accessing the left atrium (paragraph [0004]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Klepetko and Wilson et al, as applied to claim 1 above, and further in view of Fischell et al (US 5,413,561).
	In regards to claim 21, in the modified device of Klepetko and Wilson et al, Klepetko is silent about wherein the cannula comprises a valve configured to control a flow of fluid in the cannula, an entirety of the valve being disposed within the cannula. Fischell et al teaches a medical device (Figures 1-5, system 10), wherein a cannula (main body 20) comprises a valve (hemostasis valve 37) configured to control a flow of fluid (blood) in the cannula, an entirety of the valve being disposed within the cannula (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cannula, of the modified device of Klepetko and Wilson et al, to comprise a valve, as taught by Fischell et al, as such will seal the device in a closed position so that there will not be any significant blood leakage (column 3, lines 26-36).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Klepetko, as applied to claim 13 above, and further in view of Fischell et al.
	In regards to claim 23, Klepetko is silent about wherein the proximal portion of the cannula comprises a valve configured to control a flow of fluid in the cannula, an entirety of the valve being disposed within the cannula. Fischell et al teaches a medical device (Figures 1-5, system 10), wherein a proximal portion (Luer fitting 26) of a cannula (main body 20) comprises a valve (hemostasis valve 37) configured to control a flow of fluid (blood) in the cannula, an entirety of the valve being disposed within the cannula (Figure 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proximal portion of the cannula, of the device of Klepetko, to comprise a valve, as taught by Fischell et al, as such will seal the device in a closed position so that there will not be any significant blood leakage (column 3, lines 26-36).

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9-14, 16-18, and 20-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783